DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/08/2020 has been considered by the examiner.

Preliminary Amendment
           Preliminary Amendment that was filed on 06/02/2020 is entered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “16” has been used to designate both “a quarter-wave plate” and “a half-wave plate”. Further, “a scanning element” in claim 2 was not shown in drawing(s). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 6-7 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 6 recites the limitation “birefringent directors” in line 5 and “the return light”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 7, recite “the circular polarization-type polarization diversity element” lacks antecedent basis. There is nothing in claim 6 that refers to “a circular polarization-type polarization diversity element” in the limitation which claim 7 depend thus lacks antecedent basis.
Claim 2, the recitation “an element for switching polarization state of the circularly polarized light and the polarization grating” is indefinite because it is not clear what is “an element”  that switches polarization state of the circularly polarized light and the polarization grating. The specification fails to identify “an element”.
Regarding claims 1, 2 and 7, the term “circular polarization-type” and “parallel proximate” a relative term which renders the claim indefinite. The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 does not have a transitional phrase such as “comprising” in preamble (see MPEP 2111.03) lacks a general description of the invention and transition into claim limitations.
Further, Any independent claim structure should contain in the following order:
(1) A preamble comprising a general description of all the elements or steps of the claimed combination which are conventional or known,
(2) A phrase such as “wherein the improvement comprises,” and
(3) Those elements, steps, and/or relationships which constitute that portion of the claimed combination which the applicant considers as the new or improved portion.
Claims 6 and 12-13 written as independent claims, however they are depending from dependent claims thus the claims are indefinite.
	Applicant should rewrite claims 6 and 12-13 as independent form or for example as “A LiDAR system comprising:…”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claims 6, 11 and 16-19, the recitation “a light receiving element” and “means for randomly selecting irradiation positions” lacks sufficient structure, material or acts to entirely perform the recited function. Specification fails to define sufficient structure for the recited function.

Claim Objections
Claims 1-2 are objected to because of the following informalities:  
Claim 1 the recitation “a light beam with a spot size (diameter) Wo” should read “a light beam with a spot size (diameter)” because Wo is not necessary for the instant invention as claimed. 
Further, “period ˄“, the symbol “˄“ should be removed throughout the claims. 
Claim 2, “a scanning element” should read “the scanning element”.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Escuti et al. (US PUB 2012/0188467; herein after “Escuti” in related embodiments) in view of KOMATSU TAKUYA et al. (JP 2016136165 A; herein after “Komatsu”; Espacenet machine translation attached).	
Escuti and Komatsu disclose beam steering apparatus includes at least a first and a second beam steering. Therefore, they are analogous art.

	Regarding claim 1, Escuti teaches a circular polarization-type polarization diversity element (a polarization grating beam steering apparatus 600a, 600b and 700a, 700b, FIGS. 6A-7B) for outputting light having a constant polarization state regardless of a polarization state of input light (First-order diffracted light will have the reverse handedness of the input (e.g., having a constant polarization state either RCP or LCP), and is circularly polarized regardless of the input, paragraph 96 and as shown at least in FIGS. 2A-2B and 6A-7B), wherein the polarization diversity element uses two polarization gratings (PGs 601 & 602, paragraphs 108, FIGS. 6A), each polarization grating having a thickness such that the polarization grating becomes a half-wave plate (i.e., one or more of these switchable PGs may be individually replaced by an LC halfwave-plate, paragraph 110… Also the thickness of the PGs is independent of the aperture size, allowing for relatively wide angle steering with large aperture, paragraph 111), wherein birefringent directors of each polarization grating rotate at a period Λ (i.e., the PGs 201 and 202 respectively include a uniaxial birefringence pattern having a director orientation that varies (rotate) in a periodic manner, paragraph 96, FIG. 2A, also see paragraphs 12, 13 & 17), wherein these polarization gratings are disposed with a desired interval from each other (i.e., space (interval) between PGs 201 & 202, as shown at least in FIG. 2B), wherein a light beam with a spot size (diameter) Wo (e.g., diffraction beam spots having diameter, as shown in FIG. 21B, paragraph 165), having an arbitrary polarization state (SOP: State of Polarization) is incident from one of the polarization gratings  (i.e., A nonmechanical beam steering approach may be important to many applications where the optical direction of the instrument (gratings) changes rapidly to random locations (arbitrary polarization state), paragraph 128), and wherein a half-wave plate (HWP 710) is inserted in either one of two paths of separated, exiting right-handed or left-handed circularly polarized light beam (as shown at least in FIGS. 7A-7B, paragraph 109), depending on a rotation direction of the circularly polarized light, to thereby convert the two light beams into parallel proximate circularly polarized light beams with the same rotational direction, and output the two light beams (i.e., One or more of the PGs may be provided by a liquid crystal layer that is configured to be switched between a first state that does not substantially affect the polarization of light traveling therethrough, and a second state that "reverses" the polarization of the light (same rotational direction) traveling therethrough (i.e., converts the light to its opposite or orthogonal polarization), paragraph 90…Beam steering is accomplished as follows: (1) normally incident polarized light is diffracted by the first PG 101 into a particular propagation direction and angle, depending on its grating period A and orientation angle (the polarization state of the incident light is also reversed); and (2) the second PG 102 redirects this light into its final propagation direction and angle for output, depending on its A and orientation angle, paragraph 94, FIG. 1A…the steering directions are determined by the voltage-states of the two LC waveplates 1605 and 1610, which are respectively positioned in front of the two passive PGs 1601b and 1602b. When both the waveplates 1605 and 1610 are in same state (i.e., both ON or both OFF), paragraph 144, FIG. 16B…also parallel output beams shown at least in FIGS. 6A & 7A above).
	Escuti teaches all limitations except for explicit teaching of a half-wave plate is inserted in either one of two paths of separated, and depending on a rotation direction of the circularly polarized light, to thereby convert the two light beams into parallel proximate circularly polarized light beams with the same rotational direction, and output the two light beams.
	However, in a related field of endeavor Komatsu teaches The diffraction grating 46 is an example of a direction conversion unit. The diffraction grating 46 is disposed between the substrate 44 and the substrate 50 on the incident side of the 1⁄4 wavelength plate 48…The diffraction grating 46 emits circularly polarized light obtained by converting at least a part of the + 1st order light emitted from the diffraction grating 42 and at least a part of the −1st order light in a parallel direction (paragraph 25, FIG. 2).
Komatsu further teaches the optical device 24 divides the light reflected by the MEMS mirror 22 into four parallel light and emits the light (paragraph 43, FIG. 8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Escuti such that a diffraction grating 46 is disposed on the incident side of a 1⁄4 wavelength plate to convert incident light in a parallel direction as taught by Komatsu, for the purpose of having diffraction gratings, where the zero-order light traveling forward while maintaining same polarization state of output lights regardless of a polarization state of input light (see paragraph 40, FIG. 6).

Regarding claim 2, Escuti teaches a light beam digital scanning element (i.e., FIGS. 1A-1B illustrate similar to Risley Prisms (typically a pair of wedged prisms e.g., digital scanning), paragraph 93), wherein a basic configuration defined as a stacked structure of an element for switching polarization state of the circularly polarized light and the polarization grating; and wherein a scanning element, having a desired number of the basic configurations stacked in multiple stages (i.e., this active LCPG steering stage 1600a can provide three unique steering directions corresponding to the three diffraction orders, by switching the voltage across both the elements 1605 and 1601a, paragraph 143, FIGS. 16A-B, also see paragraphs 91, 107, FIGS. 6A-7B), is disposed in a stage after the circular polarization-type polarization diversity element of claim 1 (as set forth in claim 1 above), wherein the period Λ of the polarization grating of each of the basic configurations is changed as needed (i.e., the PGs 201 and 202 respectively include a uniaxial birefringence pattern having a director orientation that varies in a periodic manner (changed as needed), paragraph 96, FIG. 2A).

Regarding claim 3, Escuti as set forth in claim 2 above further teaches the light beam digital scanning element uses a polarization switching element (e.g., LC half-waveplate 1605, 1610, FIGS. 16A-B) as the element for switching polarization state of circularly polarized light, wherein the polarization switching element has a structure having polymer-stabilized blue phase liquid crystal sandwiched by two substrates, each with a transparent electrode formed thereon (paragraphs 29 and 144, FIG. 16B).

Regarding claim 4, Escuti as set forth in claim 2 above further teaches the basic configuration is defined as a structure of transparent wedge blocks with a high refractive index disposed on both sides of the polarization switching element in a point-symmetrical manner (paragraph 93), and the polarization grating (PGs) bonded thereto (as shown in FIG. 7B above), and wherein in a multistage configuration (paragraphs 106) of said basic configuration structures, with combinations of voltage applied or not applied to the respective polarization gratings, an output light beam is used to perform digital scanning (i.e., FIG. 14A shows the spectral response of the zero-order transmission for LCPGs in accordance with some embodiments of the present invention for different values of applied voltage: 0V, 2V, and 10V, paragraph 138).

Regarding claim 5, Escuti as set forth in claim 3 above further teaches the basic configuration is defined as the polarization switching element and the polarization grating bonded together (as shown in FIG. 7B above), and wherein in a configuration having multi-stages of the basic configurations bonded with one another (paragraphs 106), and further having transparent wedge blocks with a high refractive index disposed on both sides of the multistage basic configurations, with combinations of voltage applied or not applied to the respective polarization gratings, an output light beam is used to perform digital scanning (i.e., FIG. 14A shows the spectral response of the zero-order transmission for LCPGs in accordance with some embodiments of the present invention for different values of applied voltage: 0V, 2V, and 10V, paragraph 138).

Regarding claim 6, Escuti teaches Lidar (paragraph 128), composed of the light beam digital scanning element of claim 3 (as set forth in claim 3 above), and further of a semiconductor laser (e.g., a diode laser source 1907, FIG. 19), a light receiving element, a lens (paragraph 4), a beam splitter (paragraph 90 and 91), and a signal processing and control section (a LiDAR system), for calculating, in the signal processing and control section (i.e., The pictures of the steered beam on an IR sensitive detecting screen (a light receiving element) were taken and post-processed (signal processing) onto the angle space, paragraph 101, FIGS. 4A and 4B), a distance from the light beam digital scanning element to an object based on a light beam incident on and split by the light beam digital scanning element, and received by the light receiving element; and the return light, which exits the light beam digital scanning element, scans the object and returns from the object by reflection (i.e., direct the beam to a receiver (light receiving element) or tracking precisely with a good mechanical stability. Also, in LIDAR (LIght Detection And Ranging) systems (for calculating a distance from a return light), it may be desirable to steer beams over a large field of regard (FOR) with high precision paragraphs 128 and 159).

Regarding claim 12, Escuti teaches Lidar, composed of the light beam digital scanning element of claim 4 (as set forth in claim 4 above), and further of a semiconductor laser, a light receiving element, a lens, a beam splitter, and a signal processing and control section, for calculating, in the signal processing and control section, a distance from the light beam digital scanning element to an object based on a light beam incident on and split by the light beam digital scanning element, and received by the light receiving element; and the return light, which exits the light beam digital scanning element, scans the object and returns from the object by reflection (rejection as set forth in claim 6 above).

Regarding claim 13, Escuti teaches Lidar, composed of the light beam digital scanning element of claim 5 (as set forth in claim 5 above), and further of a semiconductor laser, a light receiving element, a lens, a beam splitter, and a signal processing and control section, for calculating, in the signal processing and control section, a distance from the light beam digital scanning element to an object based on a light beam incident on and split by the light beam digital scanning element, and received by the light receiving element; and the return light, which exits the light beam digital scanning element, scans the object and returns from the object by reflection (rejection, as set forth in claim 6 above).

Claims 7-11 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Escuti in view of Komatsu, and further in view of Shiyanovskii et al. (US PUB 2016/0018679; herein after “Shiyanovskii”).	

Regarding claim 7, Escuti in view of Komatsu teaches the Lidar calculates the distance to the object based on the time difference between the receipt of the split light beam and the receipt of the return light (i.e., direct the beam to a receiver (light receiving element) or tracking precisely with a good mechanical stability. Also, in LIDAR (LIght Detection And Ranging) systems (for calculating a distance from a return light), it may be desirable to steer beams over a large field of regard (FOR) with high precision paragraphs 128 and 159).
Escuti in view of Komatsu fails to teach the light beam incident on the circular polarization-type polarization diversity element is composed of continuous short light pulses.
However, in a related field of endeavor Shiyanovskii teaches The nanosecond optic response of the assembly to the short voltage pulses is illustrated in FIG. 15. The electric field pulses applied across the LC slab perpendicularly to the director,…. and the nanosecond optical response to these pulses, presented as a change in the birefringence (traced by closed circles in FIG. 15) of the LC slab. The values of the field-induced birefringence δn were obtained measuring (with a photodetector with response time<1 ns) the light intensity of the beam passed through the working unit and a pair of crossed polarizers (paragraph 72, FIG. 15). The systems, devices such as a beam steering device (paragraph 7).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Escuti in view of Komatsu such that in an assembly with beam steering device (LiDAR) electric field continuous short pulses applied across the LC slab (polarization diversity element) as taught by Shiyanovskii, for the purpose of having a change in the birefringence where the values of the field-induced birefringence were obtained measuring the light intensity of the beam passed through a pair of crossed polarizers.

Regarding claim 8, Escuti in view of Komatsu teaches the Lidar calculates the distance to the object based on the beat frequency of beat signals generated by mixing (combining) the return light from the object and the output light beam (i.e., direct the beam to a receiver (light receiving element) or tracking precisely with a good mechanical stability. Also, in LIDAR (LIght Detection And Ranging) systems (for calculating a distance from a return light), it may be desirable to steer beams over a large field of regard (FOR) with high precision paragraphs 128 and 159).
Escuti in view of Komatsu fails to teach the light beam is in a form of square waves whose light frequency increases and decreases almost linearly every desirable repetition time.
However, in a related field of endeavor Shiyanovskii teaches The voltage source 820 may be any suitable voltage source for providing a strong electric field (frequency), e.g. E>10.sup.8 V/m, oriented so that it does not realign the director and influences only the orientational order and the spectrum of director fluctuations. This modulated light out 850 includes various continuous, or discrete, levels of optical phase retardation (paragraph 60 & 67, FIGS. 3 & 11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Escuti in view of Komatsu such that an input light beam 812 formed as square waves (Nanosecond voltage pulses) with light frequency in a desirable repetition time as taught by Shiyanovskii illustrated in the graph of FIG. 11, for the purpose of measuring the light intensity of the beam passed through a pair of crossed polarizers.

Regarding claims 9 and 14, Escuti in view of Komatsu further teaches the semiconductor laser, the light receiving element and the light beam digital scanning element (as set forth in claims 6 and 7 above).
Escuti in view of Komatsu fails to teach the laser, the receiver and the scanner are connected by a single-mode optical fiber and a single-mode optical fiber coupler without letting the light beam out to the external space.
However, in a related field of endeavor Shiyanovskii teaches an optical fiber including a fiber core clad by a cladding; wherein the liquid crystal defines at least a portion of the cladding of the optical fiber (see claims 20 and 16).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Escuti in view of Komatsu such that an optical fiber including a fiber coupler maybe used to connect various optical component in a beam steering device as taught by Shiyanovskii, for the purpose of measuring the light intensity of the beam passed through a pair of crossed polarizers.
Shiyanovskii discloses the claimed limitation except for explicit teachings of a optical fiber coupler. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a fiber coupler, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding claims 10 and 15, Escuti in view of Komatsu fails to teaches the semiconductor laser, the light receiving element and the signal processing and control section (area A) and the light beam digital scanning element (area B) are divided, and the areas A and B are connected by a single-mode optical fiber with a length of 1 m or more.
However, in a related field of endeavor Shiyanovskii teaches an optical fiber including a fiber core clad by a cladding; wherein the liquid crystal defines at least a portion of the cladding of the optical fiber (see claims 20 and 16).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Escuti in view of Komatsu such that an optical fiber with desired length such as 1 m or more maybe used to connect two areas of optical components in a beam steering device as taught by Shiyanovskii, for the purpose of measuring the light intensity of the beam passed through a pair of crossed polarizers.
Shiyanovskii discloses the claimed limitation except for explicit teachings of a single-mode optical fiber with a length of 1 m or more. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a single-mode optical fiber with a length of 1 m or more, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
	
Regarding claims 11 and 16-19, Escuti teaches means for randomly selecting irradiation positions of the light beam with arbitrary weighting (i.e., A nonmechanical beam steering approach may be important to many applications where the optical direction of the instrument changes rapidly to random locations, paragraph 128).
Escuti fails to teach important areas among the irradiation positions are scanned with a high density and a high frequency, and unimportant areas are scanned with a low density and a low frequency
However, Komatsu teaches There is provided an optical device including: a second birefringence portion that splits light modulated by an emission side modulation portion in a second direction different from the first direction and emits the light as light traveling parallel to each other (paragraph 5, FIG. 6).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Escuti such that an optical fiber with desired length such as a second birefringent unit that divides light modulated by the emission side modulation unit in a second direction (e.g., in an unimportant areas with high density and frequency) different from the first direction (e.g., in an important areas with low density and frequency) as taught by Komatsu, for the purpose of modulating polarization direction of the linear polarization laser light into a multiple direction such as in an unimportant or an important areas as needed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carrig et al. (US PUB 2007/0024849) teaches in a Light Detection and Ranging (lidar) systems incorporates a source 102 that outputs two light beams 103 and 104 at different wavelengths. Beams 103 and 104 are passed through transmit polarization controllers (TPC) 105 and 106 that ensure that beams 107 and 108 have the desired polarization states, see paragraph 18, FIG. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
July 6, 2022